Exhibit 99.1 Attention:Financial Editors Stock Symbol: (PGF) - TSX (PGH) - NYSE NEWS RELEASE PENGROWTH ENERGY CORPORATION ANNOUNCES 2 (Calgary, March 8, 2011) /Marketwire/ - Pengrowth Energy Corporation is pleased to announce its 2010 year end reserves information. Highlights · Pengrowth replaced 183 percent (99 percent through internal development) of annual production at an all-in annual finding, development and acquisition (FD&A) cost of $18.46 per barrel of oil equivalent (boe) including future development capital (FDC) for proved plus probable reserves. The 2010 FD&A costs, excluding changes to FDC, for proved plus probable reserves were $14.61 per boe. · On a reserves per debt adjusted share basis, proved plus probable reserves increased by 5.4 percent to 0.78 boe per share compared to year-end 2009. · Pengrowth grew its proved plus probable reserves by 7.7 percent to 318.4 MMboe from year-end 2009 levels. Proved reserves constitute 69 percent of the total proved plus probable reserves compared to 73 percent at year-end 2009. · All in finding and development (F&D) costs were $15.32 per boe for proved plus probable reserves and $17.63 per boe for proved reserves including changes to FDC ($12.15 per boe and $16.07 per boe, respectively, excluding changes to FDC). · Pengrowth added 22.8 MMboe through acquisitions, net of dispositions, in 2010 at a cost of $400.6million resulting in a proved plus probable acquisition cost of $22.19 per boe including FDC ($17.55 per boe without FDC). · Pengrowth achieved a strong recycle ratio of 1.7 times for 2010, for proved plus probable reserves based on the netback of $26.37 per boe. · Pengrowth’s proved plus probable reserve life index (RLI) increased to 11.1 years with the proved RLI remaining effectively unchanged at 8.2 years. · Pengrowth had an independent economic contingent resource assessment prepared for two of its key resource plays, Lindbergh and Groundbirch.Lindbergh has 193 MMbbl of best estimate, contingent resource in addition to six MMbbl of proved plus probable reserves.Groundbirch has 71.6 MMboe of best estimate, contingent resource in addition to 27.2 MMboe of proved plus probable reserves. The Lindbergh oil sands estimate is unchanged from Pengrowth’s 2009 year-end report while the Groundbirch assessment reflects the potential from one of North America’s most economic gas resource plays, the 1 Montney.The independent economic contingent resource assessments have been provided by GLJ Petroleum Consultants Ltd (GLJ), effective December 31, 2010. Please see the details in “Contingent Resource Assessments” of this news release. Reserves Classification Reserves included herein are stated on a company interest basis (working interest before deduction of royalties including any company royalty interests) unless noted otherwise. All reserves information has been prepared in accordance with National Instrument (NI) 51-101, Standards of Disclosure for Oil and Gas Activities and the Canadian Oil and Gas Evaluation Handbook (COGEH). This news release contains several cautionary statements that are specifically required by NI 51-101 under the heading “Resources and Operational Information”. In addition to the information disclosed in this news release more detailed information is included in Pengrowth’s Annual Information Form (AIF). Pengrowth’s AIF, dated March 8, 2011 can be accessed immediately on Pengrowth’s website at www.pengrowth.com, and has been filed on SEDAR at www.sedar.com and on EDGAR at www.sec.gov/edgar.shtml. Independent Reserves Evaluation GLJ conducted an independent reserves evaluation effective December 31, 2010 and prepared in accordance with the definitions, standards and procedures contained in the COGEH and NI 51-101. Reserves Pengrowth’s proved plus probable reserves at December 31, 2010 were 318.4 MMboe. This represents a 183percent replacement of proved plus probable reserves produced during 2010 through the addition of 27.1MMboe resulting from drilling activity, improved recovery applications and technical revisions, and the acquisition of 22.8MMboe, net of dispositions, offset by 27.3MMboe of production. Proved producing reserves are estimated at 183.7MMboe. This represents approximately 83percent of the total proved reserves. Total proved reserves account for 69percent of the proved plus probable reserves. These percentages compare to 85percent and 73 percent, respectively at December 31, 2009. Using a ten percent annual discount factor and GLJ’s January 1, 2011 pricing forecast, proved producing reserves account for 68 percent of the proved plus probable reserves before tax present value of $4.6 billion while the total proved reserves account for 77 percent of the proved plus probable reserves before tax present value. Using a 6:1 boe conversion rate for natural gas, approximately 35percent of Pengrowth’s proved plus probable reserves are light/medium crude oil, eightpercent are heavy oil, ninepercent are NGLs, 44percent are natural gas and fourpercent are coal bed methane. Although focused in strategic core areas, Pengrowth is a geographically diversified company with properties located across Canada in the provinces of British Columbia, Alberta, Saskatchewan and offshore Nova Scotia. On a proved plus probable reserve basis, the Alberta, British Columbia, Saskatchewan and offshore Nova Scotia holdings account for 74percent, 14percent, 10percent and twopercent, respectively, of reserves reported by GLJ. 2 Reserves Summary 2010 (Company interest) GLJ January 1, 2011 forecast prices and costs Light & Percent of Medium Natural Gas Total Oil P+P Oil Crude Oil Heavy Oil Liquids Natural Gas Equivalent Equivalent (Mbbl) (Mbbl) (Mbbl) (Bcf) (Mboe) (%) Proved Producing 58 Proved Developed Non-Producing - 2 Proved Undeveloped 10 Total Proved 69 Total Probable 31 Total Proved Plus Probable (P+P) Reserves Reconciliation Reserves Reconciliation Pengrowth added 50.0MMboe of proved plus probable reserves during 2010, replacing 183 percent of production. Reserve additions of 27.1MMboe, mainly resulting from drilling and improved recovery projects with some net positive technical revisions, accounted for approximately 54percent of the increase. Most significant of these were drilling extensions at Groundbirch, Carson Creek and Harmattan and positive revisions due to performance improvements at Kaybob and Twining. The balance of the additions, totaling 22.8MMboe, resulted from acquisitions less minor dispositions. The acquisition of Monterey Exploration Ltd. (Monterey) in mid-September, created a new core area for Pengrowth while some minor acquisitions added to Pengrowth’s ownership in existing core areas. Production during 2010 amounted to 27.3MMboe or 74,693 boe per day. 3 Reserves Reconciliation 2010 (Company interest) GLJ January 1, 2011 forecast prices and costs Light & Natural Medium Heavy Gas Natural Total Oil Crude Oil Oil Liquids Gas Equivalent (Mbbl) (Mbbl) (Mbbl) (Bcf) (Mboe) Total Proved December 31, 2009 Technical Revisions Drilling 83 Improved Recovery 17 Acquisitions - Dispositions (83 ) - (4 ) (1.3 ) (302 ) Production (7,936 ) (2,478 ) (3,508 ) (80.1 ) (27,264 ) December 31, 2010 Total Proved Plus Probable December 31, 2009 Technical Revisions Drilling Improved Recovery 19 Acquisitions - Dispositions (112 ) - (5 ) (1.6 ) (383 ) Production (7,936 ) (2,478 ) (3,508 ) (80.1 ) (27,264 ) December 31, 2010 Net Present Value Summary 2010 GLJ January 1, 2011 forecasted prices and costs Before Income Taxes Percent of P+P Discounted ($ millions, except percentages) Undiscounted Discounted at 5% Discounted at 10% Discounted at 15% Discounted at 20% at 10% Proved Producing 68 Proved Developed Non-Producing 86 64 50 2 Proved Undeveloped 7 Total Proved 77 Total Probable 23 Total Proved Plus Probable (P+P) 4 GLJ’s January 1, 2011 forecast prices and inflation rate for costs are shown below: WTI Light Crude Natural Gas Inflation Crude Oil Oil at AECO Rate Year ($US/bbl) ($Cdn/bbl) ($Cdn/MMBtu) (%/year) 2010 (Actual) - Thereafter +2%/yr +2%/yr +2%/yr Reserve Life Index The proved plus probable RLI of 11.1years was an increase from 10.6 years last year, mainly due to Pengrowth’s ongoing development efforts and the Monterey acquisition. Pengrowth’s proved RLI decreased slightly to 8.2years from 8.3years last year. (years) Proved Producing Total Proved Total Proved plus Probable Reserve life index refers to the number of years determined by dividing the company interest reserves by the next year’s forecast company interest production from the GLJ report for the corresponding reserve category. Finding, Development and Acquisition Costs Finding and Development Costs During 2010, Pengrowth spent $329.5 million, net of drilling credits, on development and optimization activities, which added 20.5MMboe of proved and 27.1MMboe of proved plus probable reserves including revisions. The largest proven plus probable additions were a result of drilling extensions at Groundbirch, Carson Creek and Harmattan. In total, Pengrowth participated in drilling 214gross wells (128net wells) during 2010 with a 96percent success rate. Acquisitions and Dispositions Pengrowth made one large acquisition during 2010 aimed at creating a new core area.The Monterey acquisition represented a significant step forward in Pengrowth’s value creation strategy by providing multiple operated, low risk drilling opportunities in the early stages of a Montney resource play development in northeast British Columbia.In addition, Pengrowth completed a number of smaller acquisitions that increased ownership in existing core areas in an ongoing effort 5 to high-grade its portfolio. Pengrowth spent $400.6million (net of dispositions), on acquisitions that added, net of dispositions, 11.2 MMboe of proved and 22.8MMboe of proved plus probable reserves in 2010. Finding, Development and Acquisitions Costs Pengrowth’s finding, development and acquisition costs are summarized below. These are determined separately for exploration and development activity, and acquisition and disposition transactions, and with and without the change in future development costs. Future development costs reflect the amount of estimated capital that will be required to bring non-producing, undeveloped or probable reserves on stream. These forecasts of future development costs will change with time due to ongoing development activity, inflationary changes in capital costs and acquisition or disposition of assets. 2008- 2010 Weighted Average Proved plus Proved plus Proved plus Proved Probable Proved Probable Proved Probable Costs Excluding Future Development Capital Exploration and Development Capital Expenditures ($MM) Exploration and Development Reserve Additions including Revisions (MMboe) Finding and Development Cost - $/boe F&D Recycle Ratio, $/$ Net Acquisition Capital ($MM) (6.2 ) (6.2 ) Net Acquisition Reserve Additions (MMboe) (0.9 ) (1.3 ) Net Acquisition Cost ($/boe) $ Total Capital Expenditures including Net Acquisitions ($MM) Reserve Additions including Net Acquisitions (MMboe) Finding Development and Acquisition Cost ($/boe) Costs Including Future Development Capital Exploration and Development Capital Expenditures ($MM) Exploration and Development Change in FDC ($MM) (42.8 ) (122.8 ) Exploration and Development Capital including Change in FDC ($MM) Exploration and Development Reserve Additions including Revisions (MMboe) Finding and Development Cost ($/boe) F&D Recycle Ratio ($/$) Net Acquisition Capital ($MM) (6.2 ) (6.2 ) Net Acquisition FDC ($MM) Net Acquisition Capital including FDC ($MM) (5.4 ) (5.4 ) Net Acquisition Reserve Additions (MMboe) (0.9 ) (1.3 ) Net Acquisition Cost ($/boe) Total Capital Expenditures including Net Acquisitions ($MM) Total Change in FDC ($MM) (42.0 ) (122.0 ) Total Capital including Change in FDC ($MM) Reserve Additions including Net Acquisitions (MMboe) Finding Development and Acquisition Cost including FDC ($/boe) 2008- 2010 Weighted Average Operating Netback ($/boe) (1) The operating netbacks are equal to sales revenue plus other income less royalties less operating expenses less transportation and injectants.Please see Pengrowth's 2010 year-end Management Discussion & Analysis and AIF for further description. 6 Total Future Net Revenue (Undiscounted) GLJ January 1, 2011 forecast pricing and costs: ($ millions) Revenue Royalties Operating Costs Development Costs Abandonment
